Title: From George Washington to Nicholas Cooke, 21 April 1777
From: Washington, George
To: Cooke, Nicholas

 

Sir
Head Quarters Morris Town 21st April 1777.

I have the honor of yours of the 14th instant. I shall make it my particular Business to demand Capt. Chase’s Son in Exchange for Mr Hutchinson or Govr Shirley’s Son, as he is certainly justly intitled to it.
I thank you for the enquiry you have made after Thomas Rogerson.
I am pleased to hear that your General Assembly are determined to take such methods as shall seem to them most effectual for compleating their Continental Battalions, and I sincerely hope that the Measures, which they may think proper to adopt, may be attended with Success. I have the Honor to be Sir Yr most obt Servt

Go: Washington

